 Case 4:19-cv-00570-ALM Document 21 Filed 08/20/19 Page 1 of 2 PageID #: 292



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

ESI/EMPLOYEE SOLUTIONS, LP;                     §
HAGAN LAW GROUP LLC; and                        §
STATE OF TEXAS,                                 §
                                                §
      Plaintiffs,                               §
                                                §
v.                                              §      NO. 4:19-CV-00570-ALM
                                                §
CITY OF DALLAS; T.C. BROADNAX,                  §
in his official capacity as City Manager        §
of the City of Dallas; and BEVERLY              §
DAVIS, in her official capacity as              §
Director of the City of Dallas Office of        §
Equity and Human Rights,                        §
                                                §
      Defendants.                               §
                                                §


            TEXAS’S JOINDER IN MOTION FOR PRELIMINARY INJUNCTION


      On July 30, 2019, Plaintiffs ESI/Employee Solutions, LP and Hagan Law

Group LLC filed a Motion for Preliminary Injunction. Dkt. 3. On August 6, 2019,

Plaintiffs filed an Amended Complaint in which the State of Texas joined this lawsuit

as a Plaintiff. Dkt. 9. Plaintiff Texas joins the motion for preliminary injunction on

preemption grounds and requests that the Court grant the motion. Texas adopts and

incorporates by reference Plaintiffs’ arguments concerning preemption as if fully set

forth herein. Texas further adopts and incorporates by reference the arguments set

forth in its Brief in Support of Motion for Preliminary Injunction and Request for

Declaratory and Injunctive Relief, also filed on this date, as if fully set forth herein.


                                            1
Case 4:19-cv-00570-ALM Document 21 Filed 08/20/19 Page 2 of 2 PageID #: 293



                                   CONCLUSION

      Texas respectfully requests that the Court grant the motion for a preliminary

injunction and issue the injunction without delay.

      Respectfully submitted this 20th day of August, 2019.

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       RYAN L. BANGERT
                                       Deputy Attorney General for Legal Counsel

                                       /s/ Michael Toth
                                       MICHAEL TOTH
                                       Special Counsel for Civil Litigation
                                       Texas Bar No. 24100608

                                       ANNE MARIE MACKIN
                                       Assistant Attorney General
                                       Texas Bar No. 24078898

                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       (512) 463-2798 | FAX: (512) 320-0667
                                       anna.mackin@oag.texas.gov
                                       michael.toth@oag.texas.gov
                                       Attorneys for Plaintiff
                                       The State of Texas


                             CERTIFICATE OF SERVICE

      I hereby certify that on August 20, 2019, this document was filed via the
Court’s CM/ECF system, causing electronic service upon all counsel of record.


                                       /s/ Michael Toth
                                       MICHAEL TOTH
                                       Special Counsel for Civil Litigation
                                         2
